Citation Nr: 1456139	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  14-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

While the RO only adjudicated the issue of entitlement to service connection for PTSD, in light of additional psychiatric diagnoses of record, the Board has expanded the issue as shown on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2014, the Veteran testified before a Decision Review Officer at the RO, and in December 2014, he testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.   At the time of his Board hearing, it was noted that the Veteran's representative would be requesting that the RO associate the Veteran's most recent VA treatment records with the record; however, such has not yet been accomplished.  However, as a remand is necessary in this case, the Board will direct that such be obtained.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At his hearings and in documents of record, the Veteran contends he has a current acquired psychiatric disorder as a result of his military service.  Specifically, the Veteran reported that, while on fire watch, he was involved in a fire aboard the USS Independence in which he was trapped and became catatonic, and was subsequently hospitalized.  Additionally, he did not feel like he was treated well during his military service.  The Veteran also acknowledges that he had a number of pre-service incidents, to include being abducted on a playground at gunpoint, witnessing a good friend's electrocution at age 10, and being molested by a coach at age 15; however, he argues that his military service either caused, or if a disorder pre-existed service, aggravated his acquired psychiatric disorder. 

The Veteran's March 1983 enlistment examination did not document any psychiatric disorders.  His service treatment records show that he was first seen at  sick call with a possible situational reaction in June 1984.  In December 1984, the Veteran reported complaints of insomnia.  A January 1986 record notes that he had an adjustment disorder, which was indicated to be resolved.  Subsequently, in May 1986, service treatment records show that the Veteran reported suicidal ideation, feeling depressed, and decreased appetite.  He was referred to Philadelphia Naval Hospital where he was hospitalized from May 19, 1986 to May 21, 1986 for psychiatric evaluation and treatment.  The Veteran's admission diagnosis was major depressive disorder.  However, at discharge from the hospital, he was diagnosed with mixed personality disorder severe and alcohol abuse, existing prior to enlistment.  Additionally, on September 9, 1986, the Veteran was treated for exposure to copper fumes while welding.  The July 1988 separation examination shows no reports of psychiatric symptoms or problems and no psychiatric diagnosis. 

VA and private hospital treatment records show that the Veteran has been diagnosed and treated for PTSD, depression, bipolar disorder, schizoaffective disorder, bipolar disorder, and personality disorder.  Additionally, a September 2013 letter from the Veteran's treating physician noted that the Veteran met the full criteria for PTSD due to critical incidents as a civilian and while in the Navy, which included the aforementioned in-service fire.  However, the AOJ, despite following all proper development procedures, determined that the Veteran's described stressor related to a fire on the ship in which he was trapped and became catatonic has not been verified.   

In light of his in-service psychiatric complaints and treatment, the Veteran was afforded a VA mental disorders examination in May 2014.  At such time, he was diagnosed with unspecified mood disorder.  The examiner noted that the Veteran was variously diagnosed with schizoaffective disorder and bipolar disorder.   Additionally, the examiner noted that the Veteran was diagnosed in service with depression and adjustment disorder, though personality disorder was considered predominant.  The Veteran reported a long history of alcohol and cannabis abuse pre-dating military service and continuing throughout service and adulthood.  The examiner concluded it was at least as likely as not that the Veteran's chronic psychiatric condition was, in fact, the same condition as manifested and documented in service medical records from 1986.  Specifically, the examiner stated that, as noted in those records, the primary problem with mood instability, poor impulse control, judgment, and interpersonal relations all pre-dated military service, reflecting the cumulative signs and symptoms of mood disorder, personality disorder/traits/features, and substance use disorder, all of which pre-dated service.  The examiner concluded that it could not be concluded with a 50/50 or greater probability that the Veteran's mental condition was caused by or related specifically to military service.  Additionally, the examiner noted that the claims regarding stressors related to a fire or explosion while on fire watch did not make sense with respect to dates of said events, and were never documented in service treatment records as relevant to the Veteran's mental condition at the time.

Thereafter, the examiner was asked to submit an addendum opinion, instructing him that the Veteran's psychiatric conditions clearly and unmistakably existed prior to service.  In this regard, the Board notes that such determination regarding the characterization of the Veteran's psychiatric disorders "clearly and unmistakably" pre-existing service was provided by an RO adjudicator, rather than the VA examiner.  In a May 2014 addendum, the examiner stated that there was no evidence that the Veteran's preexisting conditions were aggravated beyond their normal progression as a result of military service.  Additionally, he stated that following the assessment in 1986, the Veteran served two more years without incident or treatment, though he continued to abuse alcohol, and treatment only commenced in 2008.  The examiner concluded that the evidence did not support aggravation during or due to service.

Initially, the Board points out that these opinions are inadequate because the examiner failed to address all of the Veteran's psychiatric diagnoses of record, to include anxiety, depression, and bipolar disorder and the possible relationship of such additional diagnoses to his active duty service.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Additionally, the examiner did not provide a medical opinion addressing the specific legal criteria of "clear and unmistakable evidence," in regard to whether the Veteran had a pre-existing psychiatric disorder, which is necessary to satisfy the applicable legal standards in this case, or address whether there was an additional disability due to disease or injury superimposed upon the Veteran's personality disorder during service.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  

In this regard, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Further, the Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In this regard, VA regulations stat that, in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. § 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Board notes that the Veteran's March 1983 entrance examination is void of any diagnosis of an acquired psychiatric disorder, and therefore, he is presumed sound on entry.  Consequently, a VA examination is necessary to determine the nature and etiology of all acquired psychiatric and personality disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, while on remand, the AOJ should obtain any outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's application for disability benefits.  In this regard, the Veteran testified that SSA denied his claim and he would be filing an appeal.  In this regard, in Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United States Court of Appeals for Veterans Claims held that VA's duty to assist a Veteran in developing facts pertinent to his/her claim specifically includes requesting information from other Federal departments or agencies (including SSA) and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits.  Moreover, in Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.

Finally, the Board notes that the Veteran receives VA treatment for his acquired psychiatric disorders and the most recent records are dated in July 2014.  Additionally, the record indicates that he has sought treatment for psychiatric symptomatology at emergency rooms (ERs) on occasion, to include at Lawrence and Memorial Hospitals.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained, to include any records referable to his ER visits at Lawrence Memorial Hospital, or any other private medical facility.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from July 2014 to the present, for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include any records referable to his ER visits at Lawrence Memorial Hospital, or any other private medical facility.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from July 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current acquired psychiatric disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric and personality disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion regarding the following inquires:

(A)  For EACH diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor, to include the stress of serving on fire watch.  In this regard, the examiner should indicate whether such stressors satisfy the DSM-IV's criteria of a traumatic event.  The examiner is further advised that the Veteran's described stressor related to a fire on the ship in which he was trapped and became catatonic has not been verified.   

(C)  For all diagnosed acquired psychiatric disorders, the examiner should offer an opinion regarding the following inquires for EACH currently diagnosed acquired psychiatric disorder:

The examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  In this regard, the examiner should consider the Veteran's reported pre-service incidents involving being abducted on a playground at gunpoint, witnessing a good friend's electrocution at age 10, and being molested by a coach at age 15.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his in-service psychiatric complaints and treatment.  

(D)  The examiner should also state whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in August 1988, i.e., by August 1989, and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




